Citation Nr: 0802910	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-41 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the 
T-12 vertebra, currently rated as 10 percent disabling.  

(The issue of entitlement to nonservice-connected pension 
benefits is addressed in a separate Board decision)



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In May 2005, the veteran testified at a hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  In July 2006, the Board remanded 
the claim for additional development.


FINDING OF FACT

The residuals of the compression fracture of the T-12 
vertebra involve mild discomfort, but no other orthopedic or 
neurological impairment.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for residuals of the compression fracture of the T-12 
vertebra.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5235.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent a VCAA notice letter to the veteran in February 
2004.  The letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The letter requested that the veteran provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence; it also told him that he was responsible 
for ensuring that VA received such evidence.  This 
information should have put the veteran on notice of the need 
to submit relevant evidence or information in his possession.  
The absence of this specific language in the VCAA letter did 
not prejudice him, and thus, this notice defect is harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

A June 2006 letter provided VCAA notice concerning several 
unrelated claims, but also provided general notice on the 
rating and effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in February 2004, 
prior to the RO's initial decision in June 2004.  There was a 
timing deficiency with regard to the June 2006 notice, but 
this was cured by the readjudication of the claim in the July 
2007 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, VA obtained the veteran's VA 
treatment records, and private medical records from Dr. 
Phillips.  In addition, VA examinations were provided in 
April 2004, September 2006, and June 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.



Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The residuals of the fracture of the T-12 vertebra are 
evaluated according to the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 
5235.  The general rating criteria for the thoracolumbar 
spine are:

Unfavorable ankylosis of the entire 
spine..............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine ..........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine .........................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis ......................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spine contour; or vertebral body fracture 
with loss of 50 percent or more of the 
height.....................................
...........................10

Note (1) under the general rating criteria provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately under the appropriate diagnostic code.  

Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V.  So the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Legal Analysis

The veteran was involved in a jeep accident during service 
and sustained a minor compression fracture of the T-12 
vertebra.  The report of a September 1971 VA examination 
indicates he had normal range of motion without pain and X-
rays showed a loss of 10 percent of the height of the 
vertebral body.  Service connection was granted in October 
1971 and the RO assigned an initial rating of 10 percent, 
which has been in effect since that decision.

VA treatment records dated from October 2003 to June 2004 
indicate the veteran was treated for low back pain, weakness 
of the lower extremities, and diabetes.  A November 2003 X-
ray of the lumbar spine was normal.  In February 2004, he 
reported that his back pain had resolved but his left leg was 
still bothering him.

The report of an April 2004 VA neurological examination 
indicates the veteran said he injured his back in September 
2003 while cutting wood.  He complained primarily of low back 
pain and leg weakness.  The examiner initially believed that 
his leg weakness involved diabetic amyotrophy rather than 
lumbar spine radiculopathy, but a May 2004 electromyograph 
(EMG) showed signs of L-5 radiculopathy.

VA treatment records indicate that a July 2004 magnetic 
resonance imaging (MRI) showed mild degenerative disease at 
the L4-5 level.  The veteran continued to have complaints of 
L-5 radiculopathy and bilateral leg pain.  In December 2004, 
while moving newspaper stands, he passed out and fell from a 
back of a truck and hurt his back and ribs.  X-rays were 
negative for any fractures, but showed mild narrowing at the 
L4-5 level and degenerative changes with sclerosis at the 
sacroiliac joint.  He underwent extensive testing and 
ultimately was diagnosed with Parkinson's disease.  

At the May 2005 hearing, the veteran testified that he hurt 
his back and legs cutting wood in September 2003 and he 
believed that this injury was related to the injury he had 
during service.  He said he was no longer able to work and 
had turned his business over to his son.  

A December 2005 VA treatment record indicates the veteran had 
problems with balance and was given a differential diagnosis 
of progressive supranuclear palsy (PSP) versus Parkinson's 
disease.  In May 2006, he reported that he fell 8-12 times 
per day.  An August 2006 record notes dementia.    

The report of the September 2006 VA examination for the spine 
indicates the veteran complained of stiffness and discomfort 
in his back.  He was able to walk, but was very unsteady due 
to his Parkinson's disease.  Forward flexion of the 
thoracolumbar column was limited to 60 degrees, extension to 
30 degrees, lateral bending to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The repetitions showed 
forward flexion to 60 degrees each time.  Muscle spasms were 
present.  Examination of the lower extremities revealed 
normal neurologic with motor sensory and reflexes.  Lateral 
X-rays showed straightening of his lordosis and compression 
of the T-12 vertebra approximately 30 degrees.  

The report of the June 2007 VA examination for the peripheral 
nerves indicates that range of motion of the thoracolumbar 
column was within normal limits without pain or muscle 
spasms.  The veteran's balance was extremely poor and the 
examiner noted that he had to balance him in order to measure 
the range of motion.  The examiner opined that the veteran 
had a minimal compression fracture of the T-12 vertebra with 
no significant change in symptoms or findings and no residual 
orthopedic or neurological deficit.  The veteran mainly 
complained of discomfort, which was controlled by muscle 
relaxants and anti-inflammatory medicines.  He had no 
symptoms associated with this disability except mild pain.    

The evidence does not indicate that a rating higher than 10 
percent is warranted for the residuals of the compression 
fracture of the T-12 vertebra.  Although the September 2006 
VA examination indicated that forward flexion was to 60 
degrees, the more recent June 2007 VA examination indicated 
that forward flexion was to 90 degrees when the examiner 
helped the veteran with his balance.  Furthermore, repetitive 
testing did not show any additional limitation or pain.  At 
worst, the combined range of motion of the veteran's 
thoracolumbar column was 190 degrees.  Although he has severe 
difficulty with balance and a propulsive gait, this has been 
attributed to his nonservice-connected Parkinson's disease.  
The only apparent residual of his service-connected injury is 
mild discomfort, which is relieved by medication.  The June 
2007 VA examiner found no orthopedic or neurological 
involvement.  Overall, this disability more closely resembles 
a 10 percent rating.  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  
The medical evidence indicates he is severely disabled and 
unable to work because of his nonservice-connected 
Parkinson's disease rather than the compression fracture.  
The medical evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for an increased rating for residuals of a 
compression fracture of the T-12 vertebra must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased rating for residuals of a 
compression fracture of the T-12 vertebra is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


